Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jonathan O. Owens on 3/1/2022.
The application has been amended as follows: 
	(previously presented)  A method programmed in a non-transitory memory of a device comprising:
	performing mesh voxelization on an input mesh to generate a voxelized mesh;
	implementing patch generation which segments the voxelized mesh into patches including a rasterized mesh surface and vertices location and connectivity information, wherein implementing patch generation includes calculating a normal per triangle, wherein calculating the normal of the triangle includes using a cross-product between edges;
	categorizing each triangle according to the normal;
	implementing a refinement process by analyzing neighboring triangles including determining if a number of neighboring triangles is above a threshold;
	generating a video-based point cloud compression (V-PCC) image from the rasterized mesh surface;
	implementing base-mesh coding with the vertices location and connectivity information; and
	generating a V-PCC bitstream based on the V-PCC image and the base-mesh 
	
	(currently amended)  The method of claim 1 wherein mesh voxelization includes shifting and/or scaling mesh vertex coordinate values to avoid negative values and non-integer values.

	(currently amended)  The method of claim 2 wherein mesh voxelization includes finding a lowest vertex coordinate value below zero and shifting the mesh vertex coordinate values so the lowest vertex coordinate value is above zero.

Claims 4-7	(canceled)

8.	(original)  The method of claim 1 wherein base-mesh coding includes encoding (u,v) coordinates of vertices.

9.	(original)  The method of claim 1 wherein generating the V-PCC bitstream includes base-mesh signaling and utilizes a multi-layer implementation.

10.	(original)  The method of claim 9 wherein a first layer in the multi-layer implementation includes a raw point cloud, a second layer in the multi-layer implementation includes a sparse mesh, and a third layer in the multi-layer implementation includes a dense mesh.

11.	(original)  The method of claim 1 further comprising generating a base mesh including additional connectivity data for each patch, wherein a decoder determines whether to utilize the additional connectivity data, further wherein the additional connectivity data improves rendering and point filtering.

12.	(original)  The method of claim 1 wherein the connectivity information is encoded based on color codes.



14.	(previously presented)  An apparatus comprising:
	a non-transitory memory for storing an application, the application for:
		performing mesh voxelization on an input mesh to generate a voxelized mesh;
		implementing patch generation which segments the voxelized mesh into patches including a rasterized mesh surface and vertices location and connectivity information, wherein implementing patch generation includes calculating a normal per triangle, wherein calculating the normal of the triangle includes using a cross-product between edges;
	categorizing each triangle according to the normal;
		implementing a refinement process by analyzing neighboring triangles including determining if a number of neighboring triangles is above a threshold;
		generating a video-based point cloud compression (V-PCC) image from the rasterized mesh surface;
		implementing base-mesh coding with the vertices location and connectivity information; and
		generating a V-PCC bitstream based on the V-PCC image and the base-mesh coding; and
	a processor coupled to the memory, the processor configured for processing the application.

15.	(currently amended)  The apparatus of claim 14 wherein mesh voxelization includes shifting and/or scaling mesh vertex coordinate values to avoid negative values and non-integer values.

16.	(currently amended)  The apparatus of claim 15 wherein mesh voxelization includes finding a lowest vertex coordinate value below zero and shifting the vertex coordinate values so the lowest vertex coordinate value is above zero.

Claims 17-20	(canceled)

21.	(original)  The apparatus of claim 14 wherein base-mesh coding includes encoding (u,v) coordinates of vertices.

22.	(original)  The apparatus of claim 14 wherein generating the V-PCC bitstream includes base-mesh signaling and utilizes a multi-layer implementation.

23.	(original)  The apparatus of claim 22 wherein a first layer in the multi-layer implementation includes a raw point cloud, a second layer in the multi-layer implementation includes a sparse mesh, and a third layer in the multi-layer implementation includes a dense mesh.

24.	(original)  The apparatus of claim 14 wherein the application is further for generating a base mesh including additional connectivity data for each patch, wherein a decoder determines whether to utilize the additional connectivity data, further wherein the additional connectivity data improves rendering and point filtering.

25.	(original)  The apparatus of claim 14 wherein the connectivity information is encoded based on color codes.

26.	(original)  The apparatus of claim 14 wherein generating the V-PCC bitstream based on the V-PCC image and the base-mesh coding utilizes the connectivity information per patch.

27.	(previously presented)  A system comprising:
	one or more cameras for acquiring three dimensional content; and

		performing mesh voxelization on an input mesh of the three dimensional content to generate a voxelized mesh;
		implementing patch generation which segments the voxelized mesh into patches including a rasterized mesh surface and vertices location and connectivity information, wherein implementing patch generation includes calculating a normal per triangle, wherein calculating the normal of the triangle includes using a cross-product between edges;
	categorizing each triangle according to the normal;
		implementing a refinement process by analyzing neighboring triangles including determining if a number of neighboring triangles is above a threshold;
		generating a video-based point cloud compression (V-PCC) image from the rasterized mesh surface;
		implementing base-mesh coding with the vertices location and connectivity information; and
		generating a V-PCC bitstream based on the V-PCC image and the base-mesh coding.

28.	(currently amended)  The system of claim 27 wherein mesh voxelization includes shifting and/or scaling mesh vertex coordinate values to avoid negative values and non-integer values.


29.	(currently amended)  The system of claim 28 wherein mesh voxelization includes finding a lowest vertex coordinate value below zero and shifting the mesh vertex coordinate values so the lowest vertex coordinate value is above zero.

Claims 30-33	(canceled)

34.	(original)  The system of claim 27 wherein base-mesh coding includes encoding (u,v) coordinates of vertices.

35.	(original)  The system of claim 27 wherein generating the V-PCC bitstream includes base-mesh signaling and utilizes a multi-layer implementation.

36.	(original)  The system of claim 35 wherein a first layer in the multi-layer implementation includes a raw point cloud, a second layer in the multi-layer implementation includes a sparse mesh, and a third layer in the multi-layer implementation includes a dense mesh.

37.	(original)  The system of claim 27 wherein the encoder is further configured for generating a base mesh including additional connectivity data for each patch, wherein a decoder determines whether to utilize the additional connectivity data, further wherein the additional connectivity data improves rendering and point filtering.

38.	(original)  The system of claim 27 wherein the connectivity information is encoded based on color codes.

39.	(original)  The system of claim 27 wherein generating the V-PCC bitstream based on the V-PCC image and the base-mesh coding utilizes the connectivity information per patch.
 Allowable Subject Matter
Claims 1-3, 8-16, 21-29 and 34-39  are allowed.

 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA MARCIA ZALALEE whose telephone number is (571)270-1411.  The examiner can normally be reached on Monday- Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Sultana M Zalalee/           Primary Examiner, Art Unit 2619